Case 3:20-cv-07791-BRM-ZNQ Document 4 Filed 03/19/21 Page 1 of 11 PageID: 56




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

                                              :
ALI GARNER,                                   :
                                              :       Case No. 3:20-cv-7791(BRM) (ZNQ)
                       Plaintiff,             :
                                              :
                       v.                     :       OPINION
                                              :
SCO SIOBHAN O’BRIEN, et al.,                  :
                                              :
                       Defendants.            :
                                              :

MARTINOTTI, DISTRICT JUDGE

       Before this Court is a Motion to Dismiss filed by Defendants New Jersey Department of

Corrections, State of New Jersey, SCO Jesse Colon, SCO Isac Chaves, and SCO Siobhan G.

O’Brien (collectively, "Defendants") seeking to dismiss Plaintiff Ali Garner’s (“Plaintiff”) claims

against them pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF No 3.) Plaintiff did not

file an opposition. Having reviewed the Complaint and the Motion to Dismiss and, having declined

to hold oral argument pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth

below, and for good cause shown, the Motion to Dismiss is GRANTED. 1

I. BACKGROUND 2

       A. Procedural History

       Plaintiff originally filed his pro se Complaint on October 15, 2019, in the Superior Court,

Law Division, Mercer County, under docket MER-L-2326-19. (See ECF No 1.) On January 29,



1
 Although the Court grants Defendants’ Motion to Dismiss, as noted below, the Court will proceed
Plaintiff’s excessive force claim, which the Defendants do not discuss in the Motion to Dismiss.
2
 For the purposes of this Motion to Dismiss, the Court accepts as true all factual allegations in the
Complaint and draws all inferences in the facts alleged in the light most favorable to the Plaintiff.
See Phillips v. Cty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008).
Case 3:20-cv-07791-BRM-ZNQ Document 4 Filed 03/19/21 Page 2 of 11 PageID: 57




2020, Defendants State of New Jersey and New Jersey Department of Corrections were served

with a summons and copy of the Complaint. (See id. ¶ 2.) On June 2, 2020, Defendants O’Brien,

Chaves, and Colon waived service of a summons. (See id. ¶ 5.) On June 25, 2020, Defendants

removed this matter to this Court. (See id., Ex. A (“Compl.”).)

        B. Factual History

        Plaintiff has been incarcerated at New Jersey State Prison (“NJSP”) at all relevant times.

(Compl. at 2.) Plaintiff submits he was subjected to unprofessional, rogue practices by SCO

O’Brien. (Id. ¶ 7.) Plaintiff submits that he personally complained to SCO O’Brien regarding her

unprofessional and illegal conduct. (Id. ¶ 8.) SCO O’Brien initiated a vicious retaliation campaign

against Plaintiff. (Id. ¶ 10.) SCO O’Brien refused to open Plaintiff’s door “for movement and in

particular meals.” (Id. ¶ 11.)

        Plaintiff complained to supervisors and submitted, inquires, grievances, and complaints.

(Id. ¶ 12.) Plaintiff submits SCO O’Brien conspired with her boyfriend, SCO Colon, to subject

Plaintiff to serious harm and injury. (Id. ¶ 14.) On November 10, 2017, he was the victim of an

unprovoked physical assault by SCO Colon and SCO Chaves in retaliation for his involvement in

constitutionally protected activity. (Id. ¶ 3, 15.)

        Plaintiff submits SCOs Colon, O’Brien, and Chaves are a “gang of corrupt rogue

correctional officers who have a documented policy, practice and custom of using their official

position (acting under color of law) to violate the constitutional rights of inmates.” (Id. ¶ 17.)

Plaintiff submits SCOs Colon, O’Brien and Chaves engage “in assaults upon inmates, retaliation,

harassment, governmental interference, denial of access to the court, obstruction of justice,

planting contraband in cells prior to a retaliatory cell search to enable them to write a bogus

disciplinary charges, submitting false and fraudulent specials, and many other deceptive and



                                                      2
Case 3:20-cv-07791-BRM-ZNQ Document 4 Filed 03/19/21 Page 3 of 11 PageID: 58




deceitful practices.” (Id.) Plaintiff submits the State of New Jersey and New Jersey Department of

Corrections permit correctional staff to engage in illegal and unlawful practices. (Id. ¶ 18.) Plaintiff

submits all Defendants are guilty of corrections malpractice because of its policy, practice and

custom of violating inmates’ rights and failure to properly train and supervise. (Id. ¶ 19.) Plaintiff

demands $75,000 in damages for harm and injury incurred. (Id. at 11, ¶ 2.)

II. LEGAL STANDARD

        In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a district

court is “required to accept as true all factual allegations in the complaint and draw all inferences in

the facts alleged in the light most favorable to the [Plaintiff].” Phillips v. Cty. of Allegheny, 515 F.3d

224, 228 (3d Cir. 2008). “[A] complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

omitted). However, the Plaintiff’s “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action.” Id. (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as

true a legal conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming

the factual allegations in the complaint are true, those “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555.

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the pleaded factual

content allows the court to draw the reasonable inference that the defendant is liable for misconduct

alleged.” Id. This “plausibility standard” requires the complaint allege “more than a sheer possibility

that a defendant has acted unlawfully,” but it “is not akin to a probability requirement.’” Id. (quoting

Twombly, 550 U.S. at 556). “Detailed factual allegations” are not required, but “more than an


                                                    3
Case 3:20-cv-07791-BRM-ZNQ Document 4 Filed 03/19/21 Page 4 of 11 PageID: 59




unadorned, the defendant-harmed-me accusation” must be pled; it must include “factual

enhancements” and not just conclusory statements or a recitation of the elements of a cause of action.

Id. (citing Twombly, 550 U.S. at 555, 557).

        “Determining whether a complaint states a plausible claim for relief [is] . . . a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,

556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is

entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). However, courts are “not compelled to

accept ‘unsupported conclusions and unwarranted inferences,’” Baraka v. McGreevey, 481 F.3d 187,

195 (3d Cir. 2007) (quoting Schuylkill Energy Res. Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417

(3d Cir. 1997)), nor “a legal conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286.

While, as a general rule, the court may not consider anything beyond the four corners of the complaint

on a motion to dismiss pursuant to Rule 12(b)(6), the Third Circuit has held “a court may consider

certain narrowly defined types of material without converting the motion to dismiss [to one for

summary judgment pursuant to Rule 56].” In re Rockefeller Ctr. Props. Sec. Litig., 184 F.3d 280, 287

(3d Cir. 1999). Specifically, courts may consider any “‘document integral to or explicitly relied upon

in the complaint.’” In re Burlington Coat Factory Secs. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997)

(quoting Shaw v. Dig. Equip. Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)).

        B. Section 1983 Actions

        A plaintiff may have a cause of action under 42 U.S.C. § 1983 for certain violations of his

constitutional rights. Section 1983 provides in relevant part:

                Every person who, under color of any statute, ordinance,
                regulation, custom, or usage, of any State or Territory ... subjects,
                or causes to be subjected, any citizen of the United States or other
                person within the jurisdiction thereof to the deprivation of any
                rights, privileges, or immunities secured by the Constitution and


                                                    4
Case 3:20-cv-07791-BRM-ZNQ Document 4 Filed 03/19/21 Page 5 of 11 PageID: 60




                 laws, shall be liable to the party injured in an action at law, suit
                 in equity, or other proper proceeding for redress....

       Therefore, to state a claim for relief under Section 1983, a plaintiff must allege, first, the

violation of a right secured by the Constitution or laws of the United States and, second, that the

alleged deprivation was committed or caused by a person acting under color of state law. See West

v. Atkins, 487 U.S. 42, 48 (1988); Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).

III. DECISION

       Plaintiff alleges, inter alia, conspiracy, retaliation, use of excessive force, and correctional

misconduct. (See generally Compl.)

       A. Claims Against Defendants in Their Official Capacities

       The Court begins with the entity Defendants. From the outset, the State of New Jersey is

not a person subject to suit under § 1983. See Will v. Michigan Dept. of State Police, 491 U.S. 58,

71 (1989). Therefore, Plaintiff’s § 1983 claims against the State of New Jersey are dismissed with

prejudice for failure to state a claim upon which relief may be granted. Likewise, the Department

of Corrections is not a “person” amenable to suit under § 1983. See, e.g., Grabow v. Southern State

Corr. Facility, 726 F. Supp. 537, 538–39 (D.N.J. 1989) (stating that New Jersey Department of

Corrections and state prison facilities are not “persons” under § 1983); Bennett v. New Jersey, No.

08-5375, 2010 WL 5169070, at *6–7 (D.N.J. December 14, 2010) (neither the county jail nor the

county jail medical clinic are a “person” or an entity able to be sued apart from the county).

Accordingly, this Court dismisses with prejudice the § 1983 claims asserted against the New Jersey

Department of Corrections. As explained above, § 1983 permits actions against a “person.” 42

U.S.C. § 1983.

       Similarly, as a claim against a state official in his or her official capacity is essentially a

claim against the state, § 1983 claims are not permitted against state officials in their official

                                                   5
Case 3:20-cv-07791-BRM-ZNQ Document 4 Filed 03/19/21 Page 6 of 11 PageID: 61




capacities, except to the extent that such claims seek prospective injunctive relief. Will, 491 U.S.

at 71 & n.10. Defendants argue that, to the extent Plaintiff asserts damages against them in their

official capacities, such must be dismissed. (See ECF 3-1 at 5-7.) As the Defendants in their official

capacities are not persons for the purposes of § 1983, the claims against them in their official

capacities are dismissed with prejudice. See Will, 491 U.S. at 71 & n.10.

       B. Conspiracy

       Plaintiff’s Complaint also characterizes Defendants as having conspired against him. (See

Compl. ¶ 14.) 3 To state a claim for conspiracy under § 1983, a plaintiff must allege that “persons

acting under color of state law conspired to deprive him of a federally protected right.” Ridgewood

Bd. of Educ. v. N.E. ex rel. M.E., 172 F.3d 238, 254 (3d Cir. 1999), superseded in part by statute

on other grounds as recognized by P.P. ex rel. Michael P. v. W. Chester Area Sch. Dist., 585 F.3d

727, 730 (3d Cir. 2009). To demonstrate a conspiracy under § 1983, a plaintiff must show that two

or more conspirators reached an agreement to deprive him or her of a constitutional right ‘under

color of law.’” Parkway Garage, Inc. v. City of Phila., 5 F.3d 685, 700 (3d Cir. 1993), abrogated

on other grounds by United Artists Theatre Circuit, Inc. v. Twp. of Warrington, 316 F.3d 392 (3d

Cir.2003). A conspiracy claim under § 1983 requires a “meeting of the minds,” and to survive a

motion to dismiss, plaintiffs must provide some factual basis to support the existence of the




3
  Defendants argue Plaintiff failed to state a claim for conspiracy under 42 U.S.C. § 1985. (See
ECF No. 33-1 at 10-12.) The elements of a section 1985 claim are well-established and to survive
a motion to dismiss a Plaintiff must allege the following: “(1) a conspiracy; (2) motivated by a
racial or class based discriminatory animus designed to deprive, directly or indirectly, any person
or class of persons to the equal protection of the laws; (3) an act in furtherance of the conspiracy;
and (4) an injury to person or property or the deprivation of any right or privilege of a citizen of
the United States.” Lake v. Arnold, 112 F.3d 682, 685 (3d Cir. 1997) (citing Griffin v.
Breckenridge, 403 U.S. 88, 91 (1971)). In the instant matter, Plaintiff does not allege conspiracy
based on a racial bias. Thus, the Court construes Plaintiff’s conspiracy claim as alleging a § 1983
conspiracy claim, rather than a § 1985 conspiracy claim.
                                                  6
Case 3:20-cv-07791-BRM-ZNQ Document 4 Filed 03/19/21 Page 7 of 11 PageID: 62




elements of a conspiracy, namely, agreement and concerted action. Startzell v. City of

Philadelphia, 533 F.3d 183, 205 (3d Cir. 2008) (quoting Adickes v. S.H. Kress & Co., 398 U.S.

144, 158 (1970).

       The entirety of Plaintiff’s conspiracy discussion, submits “Defendant O’Brien conspired

with her boyfriend, Defendant Colon to subject Plaintiff Garner to serious harm and injury.”

(Compl. ¶ 14.) Plaintiff provides no facts to support the allegation that there was a “meeting of the

minds” or an agreement. See Twombly, 550 U.S. at 556–57 (holding that, at the pleading stage,

“an allegation of parallel conduct and a bare assertion of conspiracy will not suffice. Without more,

parallel conduct does not suggest conspiracy, and a conclusory allegation of agreement at some

unidentified point does not supply facts adequate to show illegality”); Kennedy v. City of

Philadelphia, 749 F. App’x 90, 94 (3d Cir. 2018) (conclusory allegations of conspiracy are not

sufficient to plead a claim these attorneys conspired with any state actors); Himchak v. Dye, 684

F. App'x 249, 253 (3d Cir. 2017) (same). Here, Plaintiff has not pleaded sufficient facts to show

that Defendants O’Brien, Colon, and Chaves conspired to deprive Plaintiff of a constitutional right.

As such, Plaintiff’s allegation is insufficient to state a claim for relief for conspiracy under § 1983

as to Defendants and the motion to dismiss is granted as to this issue.

       C. Retaliation

       Plaintiff asserts a First Amendment retaliation claim against Defendants O’Brien, Colon,

and Chaves. (See Compl. ¶ 8-15.) Defendants argue Plaintiff’s claim should be dismissed for

failure to allege sufficient facts which, if taken as true, would prove that any retaliation took place.

(ECF 3-1 at 12-14.) In the prison context, the elements of a First Amendment retaliation claim are

that: (1) the prisoner engaged in constitutionally protected conduct, (2) prison officials took an

adverse action against the prisoner that is sufficient to deter a person of ordinary firmness from



                                                   7
Case 3:20-cv-07791-BRM-ZNQ Document 4 Filed 03/19/21 Page 8 of 11 PageID: 63




exercising his constitutional rights, and (3) there is a causal link between the exercise of the

prisoner’s constitutional rights and adverse action taken against him. Mitchell v. Horn, 318 F.3d

523, 530 (3d Cir. 2003) (quoting Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001)). Once a

plaintiff has shown evidence of protected conduct and an adverse action, the question becomes

showing a causal link between the two. See Rauser, 241 F.3d at 333. At that stage, the plaintiff

first bears the burden to show that the protected conduct was a substantial or motivating factor

underlying the adverse action, and the burden then shifts to the defendant to show that it would

have taken the same action regardless of the plaintiff’s protected conduct. Id.; see also Watson v.

Rozum, 834 F.3d 417, 831. Where a causal link cannot be shown with direct evidence, a plaintiff

may try to satisfy the initial burden by demonstrating “(1) an unusually suggestive temporal

proximity between the protected activity and the allegedly retaliatory action, or (2) a pattern of

antagonism coupled with timing that suggests a causal link.” Watson, 834 F.3d at 422.

       Here, Plaintiff alleges Defendant O’Brien refused to open the prison cell door for mealtime

and movements after Plaintiff complained to O’Brien outlining her unprofessional and illegal

conduct. (Compl. § 8, 10.) Plaintiff further submits O’Brien, Colon, and Chaves conspired to

physically attack Plaintiff in retaliation for his filing of inquiries, grievances, and complaints. (Id.

¶ 12-15.) Plaintiff’s retaliation claim is dismissed because he has failed to plead any causal link

between his constitutionally protected activity and the alleged conduct of the Defendants. Plaintiff

fails to plead any facts regarding the temporal proximity between his filing of a grievance and the

alleged retaliatory acts. Watson, 824 F.3d at 422. Plaintiff makes a conclusory statement that his

filing of grievances resulted in retaliation on behalf of the Defendants. Ashcroft, 556 U.S. at 678

(2009) (citing Twombly, 550 U.S. at 555) (noting threadbare recitals of the elements of a cause of




                                                   8
Case 3:20-cv-07791-BRM-ZNQ Document 4 Filed 03/19/21 Page 9 of 11 PageID: 64




action, supported by mere conclusory statements, do not suffice.) Accordingly, the retaliation

claim is dismissed for failure to plead a claim.

       D. Failure to Train

       Plaintiff appears to be alleging a claim of failure to train against all Defendants. (Compl. ¶

19.) 4 Plaintiff alleges Defendants O’Brien, Colon, Chaves, State of New Jersey and New Jersey

Department of Corrections are guilty of malpractice because of the policy and custom of violating

inmates’ rights and for failure to properly train and supervise. (Id.)

       Personal involvement by the defendant in the alleged constitutional violation is central to

a § 1983 claim, and liability cannot rest on a theory of respondeat superior. See Chavarriaga v.

N.J. Dep’t of Corr., 806 F.3d 210, 222 (3d Cir. 2015). Supervisory liability generally requires

some affirmative conduct by the supervisor, such as a supervisor’s implementation or maintenance

of a policy, practice, or custom that caused the plaintiff constitutional harm. Parkell v. Danberg,

833 F.3d 313, 330 (3d Cir. 2016); Santiago v. Warminster Township, 629 F.3d 121, 129 n.5 (3d

Cir. 2010). Hence, there are two potential theories of supervisory liability. See A.M. ex rel. J.M.K.

v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004). Under the first theory,

defendants may be sued as policy makers “if it is shown that such defendants, ‘with deliberate

indifference to the consequences, established and maintained a policy, custom, or practice which



4
  To the extent Plaintiff is raising a failure-to-train claim under Monell v. New York City
Department of Social Services, 436 U.S. 685 (1978), that claim would fail. Monell liability permits
municipal defendants to be held liable under a § 1983 failure-to-train theory for patterns of
unconstitutional conduct. Id. at 694–95; Connick v. Thompson, 563 U.S. 51, 62 (2011). However,
Monell liability applies only to municipalities, not to states. See Monell, 436 U.S. at 690 n.54.
Here, the State of New Jersey and New Jersey Department of Corrections and the individual
Defendants are state, not municipal defendants; thus, a Monell claim is not viable against them.
See Cipolla v. Hayman, No. 10-889 2013 WL 1288166, at *6 (D.N.J. Mar. 26, 2013). However,
the Court will review if the individual Defendants are liable under a theory of supervisory liability.
See Barkes v. First Corr. Med., 766 F.3d 307, 316 (3d Cir. 2014), rev’d on other grounds sub nom.
Taylor v. Barkes, 575 U.S. 822 (2015).
                                                   9
Case 3:20-cv-07791-BRM-ZNQ Document 4 Filed 03/19/21 Page 10 of 11 PageID: 65




directly caused [the] constitutional harm.’” Id. (quoting Stoneking v. Bradford Area Sch. Dist., 882

F.2d 720, 725 (3d Cir. 1989)). The second theory of liability provides a supervisor may be

personally liable under § 1983 if he or she participated in violating the plaintiff’s rights, directed

others to violate them, or, as the person in charge, had knowledge of and acquiesced in his

subordinates’ violations. See Baker v. Monroe Township, 50 F.3d 1186, 1190–91 (3d Cir. 1995).

       Plaintiff’s Complaint fails to plead a failure-to-train claim against any supervisor. Plaintiff

brings the claim against Defendants O’Brien, Colon, and Chaves, but does not allege any facts that

the Defendants are supervisors. Plaintiff’s allegations do not give rise to a failure-to-train

supervisory liability claim.

       Plaintiff also brings a failure-to-train claim against the State of New Jersey and the New

Jersey Department of Corrections, which are both state agencies. As explained above, states and

state agencies are not “persons” within the meaning of § 1983. Will, 491 U.S. at 65 (1989). Thus,

Plaintiff’s failure-to-train claims against the State of New Jersey and the New Jersey Department

of Corrections must be dismissed. 5

IV.    CONCLUSION

       For the reasons stated above, Plaintiff’s §1983 conspiracy claim, First Amendment

retaliation, and failure-to-train claims against all Defendants in their official capacity are dismissed

with prejudice to the extent Plaintiff seeks money damages. Plaintiff’s §1983 conspiracy claim,

First Amendment retaliation, and failure-to-train claims against Defendants O’Brien, Colon, and




5
 The Court also construes Plaintiff’s Complaint as raising a claim for excessive force. (Compl. ¶
15.) Because Defendants did not address that claim in their motion, this Court need not and will
not address that claim at this time.


                                                  10
Case 3:20-cv-07791-BRM-ZNQ Document 4 Filed 03/19/21 Page 11 of 11 PageID: 66




Chaves are dismissed without prejudice for failure to state a claim upon which relief may be

granted. Plaintiff’s excessive force claim remains.

       An appropriate order follows.

DATED: March 19, 2021

                                                        /s/Brian R. Martinotti
                                                        HON. BRIAN R. MARTINOTTI
                                                        UNITED STATES DISTRICT JUDGE




                                                11
